Exhibit 15.5 [BDO Auditores S.L.P. Letterhead] March 21, 2016 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 16F of Form 20-F of Ellomay Capital Limited for the event that occurred on November 3, 2015, related to Ellomay Spain, S.L., Rodriguez I Parque Solar, S.L. and Rodriguez II Parque Solar, S.L. We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ BDO Auditores S.L.P. BDO Auditores S.L.P.
